PER CURIAM.
George Myles appeals an order denying relief from judgment under Florida Rule of Juvenile Procedure 8.270(b). See Myles v. Department of Health & Rehabilitative Services, 590 So.2d 1053, 1054 (Fla. 3d DCA 1991). The trial court was correct in its conclusion that the motion was untimely. See Seven-Up Bottling Co. of Miami, Inc. v. George Constr. .Corp., 153 So.2d 11, 12 (Fla. 3d DCA 1963) (construing similarly worded provision of Florida Rule of Civil Procedure 1.38- [now Rule 1.540]); Legler v. Kwitney, Kroop & Scheinberg, P.A., 520 So.2d 95 (Fla. 4th DCA 1988) (construing similarly worded provision of Florida Rule of Civil Procedure 1.540); see also Glatstein v. City of Miami, 391 So.2d 297, 298 (Fla. 3d DCA 1980) (same); Redwing Carriers, Inc. v. Watson, 341 So.2d 1049, 1051 n. 1 (Fla. 4th DCA 1977) (same). Assuming arguendo that the motion was timely filed, we see no reversible error in the trial court’s alternative ruling denying relief on the merits.
Affirmed.